Leben, J.,
concurring: After the completion of any evidentiary breath or tests arising after a DUI traffic stop, a statute, K.S.A. 2011 Supp. 8-1001(k)(9), tells us that the driver “has the right to consult with an attorney.” But the statute doesn’t tell us *698how quickly the driver s request to talk to an attorney after testing must be granted to comply with the statute, and the defendant generally is in police custody when the evidentiary breath or blood test is given.
In this case, when Andrew Lynn Richmeier asked to speak to an attorney, police or jail personnel told him to bond himself out if he wanted to talk to an attorney. That’s not a response that seems respectful of tire right provided in this statute. But the officers knew that it usually didn’t take long to bond out, and Richmeier was able to bond out within 15 to 20 minutes.
The initial question before us is whether the police and jail personnel violated Richmeier’s statutory right to talk with an attorney. If we answer yes to that question, then we would need to decide whether the proper remedy for a violation is the suppression of the breath or blood test, which is the remedy our court approved in State v. Kelly, 14 Kan. App. 2d 182, Syl. ¶ 3, 786 P.2d 623 (1990).
On the facts of our case, I do not find that Richmeier’s right to consult an attorney was denied by a 15- to 20-minute delay while he posted bond. Some delay is virtually inevitable between the moment a person in custody asks to speak with an attorney and the time that consultation—presumably by phone—takes place. Surely a 1- or 2-minute delay would not constitute denial of the right. Nor, in my view, does a 15- to 20-minute delay deny diat right.
I approve each of the syllabus paragraphs provided in the court’s opinion, but I write separately because I do not believe we should speculate about what subjects the person may have wanted to talk with an attorney about. One of the reasons that citizens have a right to talk to an attorney is that the attorney has greater knowledge about die person’s rights; the citizen needn’t think up all the proper questions to ask in order to get an attorney’s advice. But no matter what Richmeier might have talked with his attorney about, I don’t find a 15- to 20-minute delay a denial of die right to consult with an attorney. I therefore find no statutory violation and thus no basis to suppress any evidence. Accordingly, I concur in die decision to reverse the district court’s suppression order and to remand die case for further proceedings.